Citation Nr: 0719164	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-38 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to December 20, 2001 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

The veteran provided testimony at a Board hearing before the 
undersigned Veterans Law Judge in April 2007.  The claims 
file includes a transcript of the hearing.

Before the veteran's Board hearing in April 2007, the veteran 
and his representative indicated that the veteran wished to 
withdraw his appeal involving an increased rating for his 
service-connected PSTD and individual unemployability due to 
service-connected disabilities (TDIU).  VA granted the 
veteran TDIU in October 2004.  Therefore, VA considers these 
issues withdrawn.  38 C.F.R. § 20.204 (West Supp. 2005).


FINDINGS OF FACT

1.  From November 2000 until December 19, 2001, VA received 
neither a formal nor an informal communication in writing 
from the veteran requesting that his claim for PTSD be 
reopened.

2.  The November 2000 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which would have manifestly changed the 
outcome of the decision.






CONCLUSION OF LAW

The criteria for an effective date prior to December 20, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.105, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  

In cases involving direct service connection, the effective 
date arose if VA received the claim within one year after 
separation from service.  Otherwise, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When VA denies a claim as a result of an initial 
review and the claimant fails to timely appeal that decision 
by filing a notice of disagreement within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1) that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except under the submission of new and material 
evidence.  38 U.S.C.A. §§  7104(b), 7105(c).

A specific claim in the form prescribed by the Secretary of 
VA must be filed for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for PTSD 
in January 1998.  The RO denied the veteran's claim in March 
1998.  The veteran filed a request to reopen his PTSD claim 
based on new evidence in October 1998 and the RO furnished 
another rating decision on February 24, 1999 which again 
denied his claim.  The veteran did not appeal that decision 
within one year and therefore, that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The veteran's representative attempted to reopen his claim on 
May 17, 2000. However, the RO found that veteran did not 
submit new and material evidence to reopen his claim.  In 
August 2000, the veteran submitted a new statement in support 
of his claim.  The RO issued a rating decision on November 
13, 2000 again denying the veteran's claim for lack of new 
and material evidence and notified him on November 15, 2000.

The veteran had until November 15, 2001 to perfect his 
appeal.  The veteran filed his appeal on December 20, 2001.  
Since the veteran filed an untimely appeal, it was not 
perfected.  Therefore, the November 2000 rating decision is 
final and not subject to revision upon the same factual 
basis.  Id.  

The veteran successfully reopened his claim for entitlement 
to service connection for PTSD on December 20, 2001 based on 
a new claim filed that day with the RO.

The Board finds that under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than December 20, 2001 since 
the November 2000 decision is final.  

The veteran argues that the effective date of service 
connection should go back to when he initially filed his 
claim for VA benefits in January 1998.  The RO considered and 
rejected this argument on a few occasions.  The RO held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 162, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date on 
which the veteran "first sought to reopen his claim").  

Accordingly, VA must deny entitlement to an effective date 
back to when he initially filed his claim for service 
connection in January 1998.

In conclusion, the Board finds that there is no legal basis 
to award the veteran an effective date earlier than December 
20, 2001, for the grant of service connection for PTSD.  
Therefore, VA must deny his claim as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the issue in the instant case, the benefit-of-
the-doubt rule is not applicable.  Hence, VA must deny the 
appeal.

The issue of clear and unmistakable error (CUE) in the rating 
action of March 1998 (or any other unappealed rating action) 
has not be raised by the veteran, has not been addressed by 
the RO, and is not before the Board at this time.  However, 
even if the Board were to address this issue, it is important 
for the veteran to understand that the United States Court of 
Appeals for Veterans Claims (Court) has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts:  it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  To constitute CUE, errors must be "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).  

While the veteran may have been treated for PTSD in 1998, a 
medical opinion diagnosing PTSD  or treatment for PTSD does 
not suffice to verify the occurrence of the claimed 
in-service stressors (a critical issue in this case, as 
clearly indicated within the rating action that finally 
granted PTSD).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Just 
because a physician or other health professional accepted 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the RO was required to grant service connection for 
PTSD in 1998.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in August 2003, 
August 2004, and March 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, the November 2000 rating decision is final and not 
subject to revision upon the same factual basis.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


